Citation Nr: 1622839	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  11-29 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for perforated posterior duodenal diverticulum, claimed as due to treatment provided by the Department of Veterans Affairs.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In September 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) by videoconference.

In a November 2012 decision, the Board denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for perforated posterior duodenal diverticulum.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an April 2014 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the November 2012 decision.  The Court granted the JMR in an April 2014 Order.

Consistent with the terms of the JMR, an October 2014 Board remand directed the RO to make reasonable efforts to associate with the Veteran's claims file the VA employment contract of Dr. S.H.-a physician who performed surgery on the Veteran at Buffalo General Medical Center in February 2003-in order to determine whether Dr. S.H. was a VA employee or independent contractor when he treated the Veteran.  VA correspondence dated February 2015 indicates that Dr. S.H. was a contracted provider for surgery during the period 2000 to 2004, and that there is no other evidence regarding his employment status in February 2003.

In May 2015, the Board remanded the matter again, directing the Agency of Original Jurisdiction (AOJ) to make reasonable efforts to obtain a copy of the employment contract between Dr. S.H. and Buffalo General Medical Center that was in effect in February 2003.  As there has been substantial compliance with the Board's remand directives, no further action is necessary in this regard. Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran underwent surgery at Buffalo General Hospital in February 2003, as a result of which she incurred an additional disability manifested by perforated posterior duodenal diverticulum.

2.  The surgery cited above was not provided by a VA employee or in a VA facility.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for perforated posterior duodenal diverticulum are not met.  38 U.S.C.A. §§ 1151, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With regard to the duty to notify, proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided adequate notice in February 2010.  With regard to VA's duty to assist, VA associated with the Veteran's file relevant VA and non-VA treatment records, and made reasonable efforts to obtain records regarding Dr. S.H.'s employment status during the relevant period.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As acknowledged previously, the Veteran was afforded a hearing before the undersigned VLJ, during which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ stated the issue on appeal, and with the Veteran's representative solicited information regarding the elements of the claim that were lacking to substantiate the Veteran's claim for benefits.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  In sum, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  The Merits of the Claim

A.  Relevant Legal Principles

A veteran may be awarded compensation for additional disability, not the result of his or her willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).

The term "VA employee" means an individual who is appointed by the VA in the civil service as an employee who is engaged in furnishing hospital care, medical or surgical treatment or examinations under authority of law, and whose day-to-day activities are subject to supervision by VA.  38 C.F.R. § 3.361(e)(1).

The term "VA facility" means a facility over which VA has direct jurisdiction.  38 C.F.R. § 3.361(e)(2).

The following are not hospital care, medical or surgical treatment or examination furnished by a VA employee or in a VA facility within the meaning of the statute: (1) hospital care or medical services furnished under 38 U.S.C.A. § 1703; (2) nursing home care furnished under 38 U.S.C.A. § 1720; and, (3) hospital care or medical services, including examination, provided under 38 U.S.C.A. § 8153 over which VA does not have direct jurisdiction.  38 C.F.R. § 3.361(f).  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuation or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In making all determinations, the Board must fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Further, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Evidence and Analysis

The issue in this case turns on whether the surgery cited by the Veteran was actually "provided by VA" within the meaning of the statute and the implementing regulation.  If it is not shown that the treatment in question was provided by VA, the question of whether such treatment resulted in additional disability that was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault is not reached.

In her January 2010 claim, the Veteran asserted that she had been identified by VA in June 2002 as having an abdominal mass, with laparoscopic surgery being recommended for precise evaluation.  The laparoscopy could not be performed at the Syracuse VA Medical Center (VAMC) because of the type of procedure and lack of bed space, so VA referred her to Buffalo General Hospital for laparoscopy.  Laparoscopy was performed at Buffalo General Hospital in February 2003 by a "VA physician."  Laparoscopy showed a mesenteric laceration that was actively bleeding, and the diagnostic laparoscopy thereupon became a surgical procedure.  Following this surgery the Veteran developed complications manifested by the claimed perforated posterior duodenal diverticulum, which she contends is due to error on the part of the surgeon.

In a Statement in Support of Claim received in March 2010 the Veteran stated that she had presented to the Buffalo VAMC for surgery in January 2003 but was transferred at the last minute to Buffalo General Hospital because the VAMC did not have accommodations for female patients.

The file includes a June 2002 VA primary care clinic note stating the Veteran needed fee-basis referral to a non-VA provider for laparoscopy because the physician affiliated with the VA women's clinic did not perform such procedures and local gynecologists were reluctant to accept fee-basis patients from VA. However, the Veteran was referred to Dr. S.H., a practitioner affiliated with the VA women's clinic in Buffalo.  Dr. S.H. subsequently performed a laparoscopy on August 9, 2002, at the Buffalo VAMC, as documented in the Veteran's VA medical file.  The Veteran has not asserted any claim regarding the August 2002 procedure that was performed at the VAMC.

On October 31, 2002, the Veteran complained to Dr. S.H. of abdominal pain; Dr. S.H. advised the Veteran to discuss the situation with her private physician.  On January 16, 2003, the Veteran called Dr. S.H. and informed him that her private physician had advised her she needed a hysterectomy and appendectomy to resolve her chronic abdominal and pelvic pain.  Dr. S.H. counseled the Veteran on the risks and benefits of surgery and noted that he would schedule a laparoscopically-assisted vaginal hysterectomy (LAVH), bilateral salpingo-oophorectomy (BSO), appendectomy, and possible total abdominal hysterectomy (TAH).

A note dated January 16, 2003, by the fee-basis unit at the VAMC states the Veteran had been approved to undergo LAVH, BSO, and possible TAH at Buffalo General Hospital on February 11, 2003.

Dr. S.H. performed a TAH and BSO at Buffalo General Hospital on February 11, 2003.  During the procedure, there was a laceration of the common iliac vein at the beginning of the case and vascular surgery was called in to repair the laceration.  The remainder of the procedure was reportedly uneventful.  The operative notes from Buffalo General Hospital are of record, but nothing therein indicates that the treatment was performed as a referral from the VAMC. 

Thereafter, the Veteran was treated at United Medical Associates in March-April 2007 for sudden-onset upper abdominal pain, determined to be due to perforated duodenal diverticulum.  The Veteran has subsequently asserted that the perforation that was found in 2007 was due to her duodenum and abdomen having been "stretched and improperly attached" in February 2003 (see claim) and/or that the surgeon in February 2003 left a scalpel blade in the abdomen (see hearing transcript).

The RO contacted the Buffalo VAMC in October 2010 to clarify the contractual relationship between VA and Buffalo General Hospital in general and with Dr. S.H. in particular.  The VAMC advised the RO that VA had had not contracted a surgical procedure with Buffalo General Hospital in over 10 years; the contract in the Veteran's case was for clinical consultation only in order to allow her to define her treatment options.  Also, Dr. S.H. was identified as a VA contract physician for clinical time only.

In her substantive appeal (VA Form 9), which was received in November 2011, the Veteran argued through her representative that Dr. S.H. was held out to be a VA-contracted physician and that the Veteran considered Dr. S.H. to be a VA physician because he previously treated her at the VAMC.  It was also argued that surgery would have been performed at the Buffalo VAMC had beds been available and that VA should have looked for bed space in VA facilities nearer the Veteran's home, such as in Wilkes-Barre, Pennsylvania, rather than insist she be treated within New York State at a long distance from her home.  In sum, it was argued the Veteran reasonably believed herself to have been in fact had been under constant care by VA, as she had not been advised otherwise.  

The Veteran testified before the Board in September 2012 that she was notified two days prior to surgery (in February 2003) that there were no facilities for women at the Buffalo VAMC and that she would be treated instead at Buffalo General Hospital.  During such surgery the surgeon, who was a VA gynecologist, severed the iliac vein and several arteries; the Veteran was pronounced dead and left on the operating table.  She subsequently revived, but a scalpel blade was left inside her abdomen and it is still there; the physician who discovered the scalpel blade refused to remove it because he did not want to become involved.

In February 2015, a VA employee noted that Dr. S.H. was a contracted provider for surgery during the period 2000 to 2004 and another employee noted that employment contract files are only kept for six years and three months.  On that day, VA issued a memorandum in which it noted that Dr. S.H.'s employment contract with VA is unavailable.

An August 2015 Report of General Information indicates that Buffalo General Medical Center destroys records after ten years.  A medical staffer informed VA that employment contract records are generally kept by the physician and when questioned about Dr. S.H.'s whereabouts, the medical staffer reported that Dr. S.H. left Buffalo General Medical Center in 2004.

Thereafter, also in August 2015, VA issued a memorandum in which it confirmed that Buffalo General Medical Center and Buffalo VAMC do not have records of an employment contract with Dr. S.H.

In April 2014, the Veteran's representative asserted that VA has verified that Dr. S.H. may have been a contracted provider for surgery on the date of the Veteran's surgery, and thus, doubt as to Dr. S.H.'s status as a VA employee should be resolved in the Veteran's favor.  In addition, in May 2016, the Veteran's representative asserted that poor recordkeeping by VA does not create an impenetrable wall of doubt as to whether Dr. S.H. was negligent in his provision of care as a VA employee.

On review of the evidence above, the Board notes that a claim for compensation under 38 U.S.C.A. § 1151 must, as a threshold matter, be based on treatment "provided by VA," which is further defined as services that were either provided by a VA employee or performed in a VA facility.  First, Buffalo General Hospital is not facility over which VA has direct jurisdiction and thus is not a "VA facility" within the clear meaning of 38 C.F.R. § 3.361(e)(2).  Second, fee-basis authorization was granted for the surgery at Buffalo General Hospital under the provisions of 38 U.S.C.A. § 1703 (authorizing VA to contract with a non-VA provider for medical service to women veterans), but 38 C.F.R. § 3.361(f) specifically provides that hospital care or medical services furnished under a contract made under 38 U.S.C.A. § 1703 is not hospital care, medical or surgical treatment, or examination furnished by a VA employee or in a VA facility within the meaning of 38 U.S.C.A. § 1151.  38 C.F.R. § 3.361(f)(1).  Thus, notwithstanding a VA employee's February 2015 note that Dr. S.H. was a contracted provider for surgery, the Veteran's claim for compensation under 38 U.S.C.A. § 1151 fails.

The Board acknowledges that the Veteran may well have misunderstood the employment relationship between Dr. S.H. and VA, based on the treatment provided to her within the VAMC and at the VA women's clinic.  Similarly, she may well have misunderstood that approval of surgery at Buffalo General Hospital by the VA fee-basis unit constituted agreement by VA to pay for the surgery but did not imply that VA was actually taking proprietorship of the treatment.  Thus, she seems to be asserting that she is entitled to compensation under 38 U.S.C.A. § 1151 on an equitable basis.  While the Board is sympathetic toward the veteran, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

Further, in a recent case that addresses whether VA should be held responsible under 38 U.S.C.A. § 1151 for treatment received as a result of VA referral or recommendation, the Court noted that "the federal courts have recognized that conduct is not a 'cause' of an injury in the legal sense if the injury would have occurred regardless of the conduct, or if there is an intervening exercise of independent judgment, or if the injury is simply too attenuated from the conduct."  Ollis v. McDonald, 27 Vet. App. 405, 410 (2015).  Overall, the Court concluded that section 1151's causation requirement does not extend to remote consequences of VA conduct.  Id. at 409-10.  Thus, to the extent that VA referred or recommended non-VA surgical treatment in February 2003, the Board finds that such referral or recommendation did not cause the Veteran's reported additional disability, as there was an intervening exercise of independent judgment.  In light of Ollis, the Board finds that the reported additional disability was a remote consequence of, and was not caused by, VA's conduct.

Based on the evidence and analysis above the Board finds the Veteran does not have additional disability due to medical treatment provided by VA.  Accordingly, the criteria for compensation under 38 U.S.C.A. § 1151 are not met and the claim must be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for perforated posterior duodenal diverticulum is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


